Exhibit 10.59



TERMINATION AGREEMENT



This Termination Agreement (this "Agreement") is made and entered into on this
23rd day of December, 2003 by and between North Jersey Energy Associates, A
Limited Partnership, a New Jersey limited partnership ("Buyer") and FPL Energy
Power Marketing, Inc. ("Seller"), each a "Party" and collectively, the
"Parties".


WHEREAS, Buyer and Seller are parties to a Base Contract for Sale and Purchase
of Natural Gas (the "Base Contract") dated October 2, 2002 pursuant to which
Seller sells and Buyer purchases natural gas for a portion the operational needs
of Buyer's gas-fired electrical and steam generating plant located in the
borough of Sayreville, New Jersey or to satisfy certain obligations of Buyer
under a Gas Purchase and Sale Agreement between Buyer and Pubic Service Electric
and Gas Company, dated as of May 4, 1989, as amended;


WHEREAS, pursuant to Section 4.2 of the Base Contract, the Base Contract may be
terminated by the mutual agreement of the Seller and Buyer; and


WHEREAS, in connection with the restructuring of a power purchase agreement
between Buyer and Jersey Central Power & Light Company pursuant to the filing
made with the New Jersey Board of Public Utilities on June 24, 2003, Buyer and
Seller desire to terminate the Base Contract and any effective Confirmations
issued thereunder prior to the expiration of the term thereof pursuant to the
terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Buyer and Seller hereby agree as
follows:


1.0 Definitions. Capitalized terms not defined herein shall have the meanings
set forth in the Termination Agreement.


2.0 Base Contract Termination Date. Buyer and Seller hereby acknowledge and
agree that the Base Contract and any Confirmations that are in effect shall have
no further force and effect as of 9:59 a.m. EST on January 1, 2004 (the
"Termination Date") without further notice or action required by Buyer or Seller
and without penalty to either Buyer or Seller, provided that the rights of
Seller and Buyer under Section 14.3 of the Base Contract, the obligations of
Seller and Buyer to make payments that have accrued under the Base Contract
prior to termination, the obligation of Seller to indemnify Buyer and Buyer to
indemnify Seller, pursuant thereto and the rights and obligations of Seller and
Buyer under Section 13.3, Article IV and Article XX of the Base Contract (to the
extent necessary to administer the foregoing provisions of the Base Contract
following such termination) shall survive the termination of the Base Contract.


3.0 Release. As of the Termination Date and except as provided in Section 2.0
hereof, each Party (the "Releasing Party"), on behalf of itself and any and all
of its predecessors and successors in interest to the Base Contract and any
Confirmations that are in effect and the mutual rights and obligations
thereunder or contemplated therein, HEREBY RELEASES AND FOREVER DISCHARGES AND
COVENANTS NOT TO SUE the other Party (the "Released Party"), and any and all of
it respective present, former and future directors, managers, officers,
trustees, representatives, employees, attorneys, advisors, agents, stockholders,
partners, members, affiliates, predecessors, legal representatives, successors
and assigns (a) from or with respect to any and all Claims (as hereinafter
defined) that the Releasing Party ever had, now has or hereafter can, shall or
may have arising out of or in connection with the execution, performance or
nonperformance or assignment of the Base Contract and any Confirmations that are
in effect and (b) from any and all Claims based on tort, contract or any other
theories that the Releasing Party ever had, now has or hereafter can, shall or
may have arising out of or in connection with any business or activities of the
Released Party relating to the Base Contract and any Confirmations that are in
effect. For purposes of this Release, "Claims" shall mean all demands, claims,
actions or causes of action (whether at law or equity, known or unknown)
assessments, losses, damages (including, without limitation, diminution in
value), liabilities, costs and expenses (including, without limitation, interest
penalties and attorneys' fees and disbursements).


IN WITNESS WHEREOF, Buyer and Seller have executed this Agreement on the date
set forth above.

 



NORTH JERSEY ENERGY ASSOCIATES,
A LIMITED PARTNERSHIP

 


By:


Northeast Energy, LP,
Its General Partner

 


By:


ESI Northeast Energy GP, Inc.
Its Administrative General Partner

 



By:



NATHAN E. HANSON







   

Name: Nathan E. Hanson
Title: Director

 



FPL ENERGY POWER MARKETING, INC.

   



By:



TERRY L. MORRISON









   

Name:
Title:

Terry L. Morrison

